No. 12776

          I N THE SUPKEME COURT O T E STATE O M N A A
                                 F H         F OTN

                                        1974



I N THE MATTER O THE ESTATE O
                F                F
0. B. HETLAND, a l s o known a s O W L
                                  S AD
B. HETLAND, Deceased.



Appeal from:       D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                   Honorable Robert H. Wilson, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

            Hibbs, Sweeney and Colberg, B i l l i n g s , Montana
            Maurice R. Colberg, J r . , argued, B i l l i n g s , Montana

     For Respondent :

            Ayers and A l t e r o w i t z , Red Lodge, Montana
            Arthur W. Ayers, Jr., argued, Red Lodge, Montana



                                                    Submitted:          November 14, 1974

                                                       Decided:              - 4 ,975
          ---
Filed :         -.. ;
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

      T h i s c a s e concerns c o n s t r u c t i o n of t h e holographic w i l l of one
0. B". Hetland, deceased.
      O.B.    Hetland d i e d October 14, 1967.               H i s w i l l , dated J u l y 9 ,
1964, was d u l y admitted t o probate November 8 , 1967, and Antonia
Hetland, h i s widow, was appointed a d m i n i s t r a t r i x w i t h w i l l annexed
t h e same day.        L e t t e r s of a d m i n i s t r a t i o n were i s s u e d November 1 5 ,


      The e s t a t e of O.B.       Hetland was n o t completely probated n o r
d i s t r i b u t e d when t h e widow and a d m i n i s t r a t r i x , Antonia Hetland,
d i e d i n t e s t a t e ~ e p t e m b e r1 7 , 1973.
      A t t h e time of h i s d e a t h , Hetland and Antonia had been married
only s i x y e a r s and t h e r e were no c h i l d r e n of t h e marriage.               Hetland

had been p r e v i o u s l y married t o Karen Hetland who d i e d October 24, 1959.
There were two c h i l d r e n born of t h a t marriage, Anne Hilderman and
John Hetland; respondents i n t h i s a c t i o n .              Antonia Hetland was
married p r e v i o u s l y and had one son, h e r only h e i r and n e x t of k i n ,
George Kuchan.
      Upon t h e d e a t h of Antonia Hetland, George ~ u c h a n ' sw i f e , Eva
Ruth Kuchan, was appointed a d m i n i s t r a t r i x of t h e e s t a t e of Antonia
Hetland.       George Icuchan and t h e a d m i n i s t r a t r i x , Ruth Kuchan, a r e
the appellants i n t h i s action.
      Ann Hilderman, daughter of O.B.                    Hetland, was appointed adminis-
t r a t r i x de b o n i s non w i t h t h e w i l l annexed of t h e u n f i n i s h e d
p r o b a t e of t h e O.B.    Hetland e s t a t e .
      The e n t i r e t e x t of t h e holographic w i l l r e a d s :
      "July 9 , 1964
      To W o i t may concern.
           hm                                 This i s a p r e f a c e t o m l a s t w i l l
                                                                            y
      & testament.

                The p r i n c a p e l reason f o r t h i s w i l l i s t o p r o t e c t my
      w i f e Antonia from harm and want when I am gone. She h a s
      given m genuine Happiness, t a u g h t m t o l e r a n c e and com-
                    e                                       e
      p a s s i o n , i n t h e few y e a r s we have been t o g e t h e r . I f I have
      wounded anyone I a s k f o r g i v e n e s s and a s k f o r p i e c e w i t h 14y
      God.
         Now this my last Will & Testament.
         I want my wife Antonia to have all of my personal
    property such as Truck, tools, Television household
    goods glasses an tobacco pouch.
         I want her to have free use of and administer my
    estate for Life or as long as she cares to and when she
    gets ready to Liquify my estate I want it done in this
    Manner.
         Upon my death I want My Estate to pay funeral.&
    other expenses that is necessary. If the estate has to
    Borrow Money for my funeral expenses I want her to have
    the authority to do it and the estate to carry the debt
    until the estate is Liquified if Necessary. When my
    estate is Liquified I want 1 y Wife Antonia to have one
                                4
    third of it. My Daughter Annie or her heirs to have one
    third and My Son Johnne or his heirs to have the remaining
    third.
         May God Have Nercy on us All.
                                    /s/ Oswald (O.B.) Hetland."
    The property in dispute consists of real property located in
Billings, Montana, valued on October 14, 1967 at $30,000.    The
parties agree the present value is higher.
    Appellants, George Kuchan, Antonia ~etland'sonly heir, and
Eva Ruth Kuchan, the administratrix of Antonia Hetland's estate,
contend that the remainder of the estate of O.B. Hetland, should
be distributed one-third to the estate of Antonia Hetland, one-
third to Anne Hilderman and one-third to John Hetland.
    Respondent, Anne Hilderman, on behalf of herself and her
brother John Hetland, contends the remainder of the estate of O.B.
Hetland should be distributed one-half to Anne Hilderman and one-
half to John Hetland.
    The district court in its findings of fact and conclusions of
law, held:
   "That by the terms of said will decedent did devise to
   Antonia Hetland a life estate in all of decedent's real
   estate and that the property in which Antonia Hetland was
   vested with a life estate was not liquidated during the
   lifetime of Antonia Hetland and that the provisions of
   said will as to liquidation and division are therefore in-
   operative and of no effect. I I
The court therefore terminated Antonia Hetland's life estate, and
awarded the remainder to O.B. ~etland's two children, Anne Hilderman
and John Hetland.
         The c a r d i n a l r u l e i n t h e c o n s t r u c t i o n o f w i l l s , : i s t h a t a
w i l l i s t o b e construed according t o t h e i n t e n t of t h e t e s t a t o r .
S e c t i o n 91-201, R.C.M.           1947.      That i s o f t e n n o t e a s i l y done.
When terms of d o u b t f u l meaning a r e used i n a holographic w i l l ,
a s t h e words "administer" and " l i q u i f y " were used i n t h i s w i l l ,
t h e c o u r t s a r e c a l l e d on t o a c t a s a medium w i t h t h e s p i r i t world
t o determine what meaning t h e deceased had i n                              mind when drawing
the w i l l .       Not an e a s y t a s k by any means, nor an i n f a l l i b l e one.
         The holographic w i l l h e r e i s prefaced w i t h "The p r i n c a p e l
reason f o r t h i s w i l l i s t o p r o t e c t m w i f e Antonia from harm and
                                                    y
want when I am gone."                  With t h a t i n mind, and r e a d i n g t h e t e x t of
t h e w i l l a s a whole, t h e r e i s l i t t l e doubt t h a t when Hetland wrote
II
     I want h e r t o have f r e e u s e of and a d m i n i s t e r m e s t a t e f o r l i f e
                                                                     y
o r a s long a s she c a r e s t o " t h a t he d e s i r e d t o l e a v e Antonia Hetland
a l i f e estate.
         However, we do n o t f i n d t h a t t h e remaining p o r t i o n o f ~ e t l a n d ' s
w i l l d i s p o s e s of t h e remainder a f t e r t h e l i f e e s t a t e terminated.
It d i d provide t h a t i f Antonia d e s i r e d t o t e r m i n a t e t h e l i f e e s t a t e ,
o r i f i t became n e c e s s a r y t o t e r m i n a t e t h e l i f e e s t a t e , t h a t Antonia
would t a k e o n e - t h i r d , daughter Anne o r h e r h e i r s would t a k e o n e - t h i r d ,
and son John o r h i s h e i r s would t a k e t h e remaining o n e - t h i r d .                        But,
t h a t p r o v i s i o n was a p p l i c a b l e t o only a v o l u n t a r y t e r m i n a t i o n by
Antonia, h i s w i f e .          That would e x p l a i n why Hetland f a i l e d t o p l a c e
"or h e r h e i r s " a f t e r h i s w i f e ' s name i n paragraph t h r e e of t h e w i l l ,
b u t d i d s o a f t e r h i s d a u g h t e r ' s and s o n ' s names.            Because only s h e ,
Antonia, could t e r m i n a t e t h e l i f e e s t a t e under t h i s p r o v i s i o n , she
would have t o be a l i v e t o accomplish i t and hence would have no
heirs.        T h i s Court f i n d s t h i s e x p l a n a t i o n more l o g i c a l than
r e s p o n d e n t ' s e x p l a n a t i o n t h a t i n f a i l i n g t o p l a c e "or h e r h e i r s "
a f t e r h i s w i f e ' s name, Hetland showed an i n t e n t t h a t no p a r t of h i s
e s t a t e should go t o Antonia's h e i r s .                Had he so i n t e n d e d , he s u r e l y
would have been more e x p l i c i t than he was.
      Since Hetland c r e a t e d a l i f e e s t a t e i n h i s s u r v i v i n g w i f e and
f a i l e d t o d i s p o s e of t h e remainder a f t e r h e r d e a t h , i f she e l e c t e d
n o t t o t e r m i n a t e t h e l i f e e s t a t e d u r i n g h e r l i f e t i m e , t h e remainder
must be d i s t r i b u t e d under s e c t i o n 91-403, R.C.M.             1947, ~ o n t a n a ' s
i n t e s t a t e succession s t a t u t e .    It i s a l s o w e l l s e t t l e d t h a t under
our s t a t u t e t h e s e p r o p e r t y i n t e r e s t s v e s t e d immediately upon t h e
                                                                             life
d e a t h of t h e t e s t a t o r , Hetland, s u b j e c t t o t h e l e s t a t e i n h i s widow,
and i n t h i s c a s e , t h e e l e c t i o n s she could have made under h i s w i l l .
E s t a t e of Hosova, 143 Mont. 74, 77, 387 P.2d 305; M i l l e r v. Murphy,
119 Mont. 393, 175 P.2d 182; I n r e ~ o s s e n ' sE s t a t e , 118 Mont. 40,
162 P.2d 216.
      Therefore, Antonia Hetland, upon t h e d e a t h of h e r husband,
r e c e i v e d a o n e - t h i r d v e s t e d i n t e r e s t i n t h e remainder of h e r hus-
band's e s t a t e under s e c t i o n 91-403(1), R.C.M.                1947, which passed t o
h e r e s t a t e upon h e r d e a t h .
      That p o r t i o n of t h e d i s t r i c t c o u r t ' s judgment awarding Anne
Hilderman and John Hetland each one-half o f t h e e s t a t e of Oswald
B . Hetland i s r e v e r s e d .      This c a s e i s remanded t o t h e d i s t r i c t
c o u r t f o r a judgment i n conformance w i t h t h i s opinion: awarding
Antonia ~ e t l a n d ' se s t a t e o n e - t h i r d ; Anne Hilderman o n e - t h i r d ; and
John Hetland o n e - t h i r d i n t e r e s t i n t h e e s t a t e o f      Oswald B. Hetland,
deceased.




W Concur:
 e
                   f.


 Chief J u s t i c e




    Justices.       u